Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10869330 or claims 1-16 of Patent number 10694539. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-16 of U.S. Patent No. 10694539 or claims 1-20 of U.S. Patent No. 10869330  disclose a  terminal comprising: a transceiver; and a controller configured to: receive, from a base station via the transceiver, a radio resource control (RRC) message including information associated with a maximum number of scheduled subframes for a physical uplink shared channel (PUSCH), receive, from the base station via the transceiver, downlink control information (DCI) including an indicator associated with a number of scheduled subframes for the PUSCH, first information associated with a PUSCH starting position and second information associated with a PUSCH ending position, and transmit, to the base station via the transceiver, uplink data through the PUSCH based on the indicator, first information and the second information, wherein the number of scheduled subframes for the PUSCH is determined based on a maximum number of scheduled subframes for the PUSCH;wherein the indicator indicates a number of a plurality of subframes for the PUSCH, wherein the first information indicates a start position for the PUSCH in a first subframe of the plurality of subframes, and wherein the second information indicates an ending symbol for the PUSCH in a last subframe of the plurality of subframes; wherein the start position for the PUSCH is a start position of a first symbol in the first subframe if the indicator is set to 00, wherein the start position for the PUSCH is a preset time from the start position of the start symbol in the first subframe if the indicator is set to 01, wherein the start position for the PUSCH is the preset time plus a timing advance (TA) from the start position of the first symbol in the first subframe if the indicator is set to 10, and wherein the start position for the PUSCH is a start position of a second symbol in the first subframe if the indicator is set to 11;wherein the DCI further includes information associated with a transmit power control (TPC) and information associated with channel state information (CSI) report, wherein a transmit power identified from the information associated with the TPC is applied to each of a plurality of subframes indicated by the DCI equally, and wherein a CSI is transmitted in a subframe excluding a first subframe among the plurality of subframes; a base station comprising: a transceiver; and a controller configured to: transmit, to a terminal via the transceiver, a radio resource control (RRC) message including information associated with a maximum number of scheduled subframes for a physical uplink shared channel (PUSCH), transmit, to the terminal via the transceiver, downlink control information (DCI) including an indicator associated with a number of scheduled subframes for the PUSCH, first information associated with a PUSCH starting position and second information associated with a PUSCH ending position, and receive, from the terminal via the transceiver, uplink data through the PUSCH based on the indicator, first information and the second information, wherein the number of scheduled subframes for the PUSCH is determined based on a maximum number of scheduled subframes for the PUSCH;wherein the indicator indicates a number of a plurality of subframes for the PUSCH, wherein the first information indicates a start position for the PUSCH in a first subframe of the plurality of subframes, and wherein the second information indicates an ending symbol for the PUSCH in a last subframe of the plurality of subframes; wherein the start position for the PUSCH is a start position of a first symbol in the first subframe if the indicator is set to 00, wherein the start position for the PUSCH is a preset time from the start position of the first symbol in the first subframe if the indicator is set to 01, wherein the start position for the PUSCH is the preset time plus a timing advance (TA) from the start position of the first symbol in the first subframe if the indicator is set to 10, and wherein the start position for the PUSCH is a start position of a second symbol in the first subframe if the indicator is set to 11;wherein the DCI further includes information associated with a transmit power control (TPC) and information associated with channel state information (CSI) report, wherein a transmit power identified from the information associated with the TPC is applied to each of a plurality of subframes indicated by the DCI equally, and wherein a CSI is transmitted in a subframe excluding a first subframe among the plurality of subframes and the claims 1-20 of patent number 10869330 discloses a method performed by a terminal, the method comprising: receiving, from a base station, a radio resource control (RRC) message including first information associated with a number of a plurality of time domain scheduling units including symbols for a physical uplink shared channel (PUSCH); receiving, from the base station, downlink control information (DCI) including second information, the second information associated with a starting symbol and a number of symbols; and transmitting, to the base station, uplink data through the PUSCH based on the first information associated with the number of the plurality of time domain scheduling units and the second information associated with the starting symbol and the number of symbols, wherein the second information associated with the starting symbol and the number of symbols is applied to each of the plurality of time domain scheduling units;
wherein the DCI further includes an offset value associated with a time duration;
 wherein the uplink data is transmitted after the time duration from reception of the DCI;
wherein each of the plurality of time domain scheduling units comprises a preset number of symbols;
wherein the number of the plurality of time domain scheduling units is one of two, four, or eight;
a method performed by a base station, the method comprising: transmitting, to a terminal, a radio resource control (RRC) message including first information associated with a number of a plurality of time domain scheduling units including symbols for a physical uplink shared channel (PUSCH); transmitting, to the terminal, downlink control information (DCI) including second information, the second information associated with a starting symbol and a number of symbols; and receiving, from the terminal, uplink data through the PUSCH based on the first information associated with the number of the plurality of time domain scheduling units and the second information associated with the starting symbol and the number of symbols, wherein the second information associated with the starting symbol and the number of symbols is applied to each of the plurality of time domain scheduling units;
a terminal, comprising: a transceiver configured to transmit and receive a signal; and a controller configured to: control the transceiver to receive, from a base station, a radio resource control (RRC) message including first information associated with a number of a plurality of time domain scheduling units each including symbols for a physical uplink shared channel (PUSCH), control the transceiver to receive, from the base station, downlink control information (DCI) including second information associated with a starting symbol and a number of symbols, and control the transceiver to transmit, to the base station, uplink data through the PUSCH based on the first information associated with the number of the plurality of time domain scheduling units and the second information associated with the starting symbol and the number of symbols, wherein the second information associated with the starting symbol and the number of symbols is applied to each of the plurality of time domain scheduling units; and 
a base station, comprising: a transceiver configured to transmit and receive a signal; and a controller configured to: control the transceiver to transmit, to a terminal, a radio resource control (RRC) message including first information associated with a number of a plurality of time domain scheduling units each including symbols for a physical uplink shared channel (PUSCH), control the transceiver to transmit, to the terminal, downlink control information (DCI) including second information associated with a starting symbol and a number of symbols, and control the transceiver to receive, from the terminal, uplink data through the PUSCH based on the first information associated with the number of the plurality of time domain scheduling units and the second information associated with the starting symbol and the number of symbols, wherein the second information associated with the starting symbol and the number of symbols is applied to each of the plurality of time domain scheduling units.
The applicant's claims 1-20 broaden the scope of the claims 1-20 of patent number 108699330 or the claims 1-16 of the Patent number 10694539 by eliminating  a radio resource control (RRC) message or  wherein the number of scheduled subframes for the PUSCH is determined based on a maximum number of scheduled subframes for the PUSCH  from the claims 1-20 of patent number 108699330 or the claims 1-16 of the Patent number 10694539. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.
This is a non-provisional statutory double patenting rejection because the patentably indistinct claims have  in fact been patented.

4.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ho(20220086715) is cited to show a system which is considered pertinent to the claimed invention.

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476